         Case 1:18-cv-02929-RBW Document 79 Filed 02/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                    )
                                           )
               Plaintiffs,                 )
                                           )
       v.                                  )
                                           )           Case No. 18-cv-2929 (RBW)
NORRIS COCHRAN, in his official            )
capacity as Acting Secretary of Health and )
Human Services,                            )
                                           )
               Defendant.                  )
                                           )

                      CONSENT MOTION FOR EXTENSION OF TIME

        Defendant Norris Cochran,1 Acting Secretary of Health and Human Services (the

“Secretary”), respectfully requests an extension of time of one business day to answer the

complaint in this case. Under Federal Rule of Civil Procedure 12(a)(4)(A), the Secretary’s

answer would otherwise be due today, fourteen days after the Court issued an order and opinion

denying the Secretary’s partial motion to dismiss. ECF Nos. 77 & 78. The Secretary requests an

extension of time until February 16, 2021. The press of other business necessitates this brief

extension, and plaintiffs consent to this relief.

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                MICHELLE BENNETT
                                                Assistant Director, Federal Programs Branch

                                                /s/ James Bickford
                                                JAMES BICKFORD
                                                Trial Attorney (N.Y. Bar No. 5163498)


1
 Acting Secretary Cochran is automatically substituted as Defendant by operation of Federal
Rule of Civil Procedure 25(d).
        Case 1:18-cv-02929-RBW Document 79 Filed 02/12/21 Page 2 of 2




                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, DC 20530
                                   James.Bickford@usdoj.gov
                                   Telephone: (202) 305-7632
                                   Facsimile: (202) 616-8470

                                   Counsel for Defendant
Date: February 12, 2021




                                      2
